Citation Nr: 1013191	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1985, including service in Vietnam.  He died in March 2001.  
The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a December 2007 decision, the Board denied the 
appellant's claims.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued an order which granted a 
joint motion for remand and vacated the Board's December 
2007 decision.  

In September 2004 the Board remanded the appellant's claims 
for the adjudication of an accrued benefits issue.  In 
hindsight the Board notes that the Veteran's claim for 
service connection for colon cancer was received earlier in 
the same month that he died.  As such there is no 
possibility of their being any accrued benefits.  
See 38 C.F.R. § 3.31 (2009) (Payment of an award may not be 
made for any period prior to the first day following the 
month in which the award became effective).  Consequently, 
the lack of adjudication of an accrued benefits claim is not 
prejudicial to the appellant. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The November 2008 joint motion states that the record on 
appeal before the Court did not contain the Veteran's 
service treatment records.  The joint motion further states 
that the December 2007 Board decision referenced the service 
treatment records and therefore that decision must be 
vacated for clarification as to whether the service 
treatment records are actually in the claims file.  A review 
of the record does reveal that the Veteran's service 
treatment records are contained in the claims file.

The appellant submitted additional pertinent medical 
evidence in February 2010 and specifically requested RO 
review of the newly submitted evidence.  Accordingly, the 
appellant's claims must be remanded for review of these 
records and issuance of a supplemental statement of the 
case.  38 C.F.R. § 19.31 (2009).

In this case the VCAA notice sent to the appellant has been 
inadequate in that it has not met the requirements of Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court 
held that, because the RO's adjudication of a Dependency and 
Indemnity Compensation (DIC) claim hinges first on whether a 
veteran was service-connected for any condition during his 
or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a 
claim must include 1) a statement of the conditions (if any) 
for which a veteran was service-connected at the time of his 
or her death; 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp, 21 Vet. App. at 352-53.  The 
Appellant should be sent a corrected VCAA letter that meets 
the requirements of Hupp.

A May 1999 private treatment record reveals that the Veteran 
was found to have colon cancer after complaining of lower 
abdominal pain.  At her June 2004 hearing the appellant 
testified that the Veteran had complaints of abdominal pain 
ever since service.  She maintains that the colon cancer 
existed during service, but was not diagnosed until many 
years later.  A December 1976 service treatment record notes 
complaints of lower abdominal pain, which was attributed to 
hepatitis.  A January 1978 service treatment record notes a 
several month history of intermittent abdominal pain of 
unknown etiology.  Given the in-service complaints, and the 
appellant's reports that the Veteran experienced abdominal 
complaints ever since service, the Board finds that a 
medical opinion should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should also 
note that the Veteran died of respiratory 
failure due to colon adenocarcinoma.

2.  Send the Veteran's claims file to a 
cancer specialist.  The specialist should 
be requested to provide an opinion 
concerning whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's cancer of 
the colon was related to service, to 
include as a result of presumed exposure 
to Agent Orange.  Rationale for all 
opinions expressed should be provided.

3.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case which 
includes review of all evidence received 
since the November 2005 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


